    Case: 4:20-cv-01703-NAB Doc. #: 5 Filed: 04/01/21 Page: 1 of 4 PageID #: 27




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

JALIL ALI, o/b/o RAY L. ALEXANDER,                         )
                                                           )
                  Plaintiff,                               )
                                                           )
         v.                                                )              No. 4:20-cv-01703-NAB
                                                           )
JOANN SHELTON, et al.,                                     )
                                                           )
                  Defendants.                              )

                               OPINION, MEMORANDUM AND ORDER

         This matter comes before the Court on the motion of plaintiff Jalil Ali for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 4). Plaintiff

purports to bring the motion, and this civil action, on behalf of one Ray L. Alexander. For the

reasons discussed below, the motion will be denied, and this case dismissed without prejudice to

refiling by an attorney licensed to practice in this United States District Court.

                                                  The Complaint

         Plaintiff is a self-represented litigant who initiated this civil action on November 30, 2020

by filing a complaint on behalf of an individual identified as Ray L. Alexander.1 The complaint

names two defendants: Joann Shelton, doing business as the Family Support Division; and Child

Support Enforcement. (Docket No. 1 at 1). Plaintiff asserts that the Court has federal question

jurisdiction.



1
  This action is one of three recent cases initiated by plaintiff in this Court on Alexander’s behalf. First, on November
3, 2020, plaintiff filed Ali v. Herby, No. 4:20-cv-1572-DDN (E.D. Mo.). It was dismissed without prejudice to being
refiled by a licensed attorney on February 17, 2021. Next, plaintiff filed the instant action on November 30, 2020.
Finally, on January 12, 2021, plaintiff filed Ali v. Peacock, et al., No. 4:21-cv-52-CDP (E.D. Mo.). It was dismissed
without prejudice to being refiled by a licensed attorney on February 18, 2021. Before these cases were brought by
plaintiff, a similar state court action was removed to this Court and docketed as Ali v. Lehure, No. 4:20-cv-1345-JCH
(E.D. Mo. Sept. 25, 2020). Defendant filed a motion for judgment on the pleadings, which was granted on November
12, 2020.

                                                           1
   Case: 4:20-cv-01703-NAB Doc. #: 5 Filed: 04/01/21 Page: 2 of 4 PageID #: 28




        The complaint is typewritten but not on a Court-provided form. In the “Statement of

Claim,” plaintiff asserts that he “initiated administrative process to challenge the validity” of Child

Support Enforcement’s claim of debt. However, plaintiff states that he has not received any proof

of claim from Child Support Enforcement, or any response to his “lawful requests.” As such,

plaintiff concludes that he has “endured a clear violation of due process.”

        Attached to the complaint are a number of exhibits, which the Court has reviewed. See Fed.

R. Civ. P. 10(c) (“A copy of a written instrument that is an exhibit to a pleading is part of the

pleading for all purposes”). The exhibits consist of an affidavit signed by plaintiff; a notice and

demand signed by plaintiff on June 16, 2020; a second notice of injury signed by plaintiff on June

16, 2020; a third notice of injury signed by plaintiff on July 13, 2020; a fourth notice of injury

signed by plaintiff on July 30, 2020; a notice of non-response signed by plaintiff on August 14,

2020; a notice for unlawful denial and garnishment signed by plaintiff on June 16, 2020; a second

notice for unlawful garnishment signed by plaintiff on August 14, 2020; and a notice for violation

of due process and reimbursement signed by plaintiff on September 21, 2020. Plaintiff has also

attached postal receipts showing that the various notices were sent to defendants.

        Based on the exhibits, it is clear that plaintiff is not complaining about his own allegedly

wrongful debt. Rather, he is asserting that an error has been made by state agencies asserting that

Ray L. Alexander is responsible for the debt.

        Plaintiff has signed the complaint, the motion for leave to proceed in forma pauperis, and

the attached exhibits. Alexander’s signature does not appear. It is unclear what relationship

plaintiff has to Alexander. There is a reference to Alexander’s “estate,” but plaintiff does not assert

that he is the authorized person to bring a claim on behalf of such estate. Furthermore, there is no

indication that plaintiff is an attorney licensed to practice in this Court.



                                                   2
    Case: 4:20-cv-01703-NAB Doc. #: 5 Filed: 04/01/21 Page: 3 of 4 PageID #: 29




                                                        Discussion

         Plaintiff is a self-represented litigant who brings this civil action alleging that defendants

have somehow wrongfully assessed a debt against an individual named Ray L. Alexander. 2 With

regard to plaintiff’s attempt to bring this case on Alexander’s behalf, the Court notes that a non-

attorney pro se litigant may not represent someone else in federal court. See 28 U.S.C. § 1654

(stating that in all United States courts, “the parties may plead and conduct their own cases

personally or by counsel”); Iannaccone v. Law, 142 F.3d 553, 558 (2nd Cir. 1998) (stating that

“because pro se means to appear for one’s self, a person may not appear on another’s behalf in the

other’s cause…A person must be litigating an interest personal to him”); and Lewis v. Lenc–Smith

Mfg. Co., 784 F.2d 829, 830 (7th Cir. 1986) (stating that a person who is not licensed to practice

law may not represent another individual in federal court).

         Furthermore, as noted above, plaintiff has not clearly demonstrated his relationship to Ray

L. Alexander, or shown that he is authorized to bring a claim on Alexander’s behalf. In particular,

plaintiff has not asserted that Alexander is incompetent, and that he is appearing as next friend. If

Alexander is deceased, plaintiff has also not shown that he is an authorized representative of

Alexander’s estate. Finally, there is no indication that plaintiff is an attorney licensed to practice

before this Court. For these reasons, it is apparent that this action is not properly before the Court.




2
  It is clear that plaintiff is attempting to assert a claim for Alexander. However, to the extent that plaintiff might be
understood as bringing a claim on his own behalf, he has failed to establish his standing under Article III of the United
States Constitution. Standing is a jurisdictional requirement that can be raised by the court sua sponte at any time
during litigation. Delorme v. U.S., 354 F.3d 810, 815 (8th Cir. 2004). In general, to satisfy the standing requirement, a
plaintiff “must assert his own legal rights and interests, and cannot rest his claim to relief on the legal rights or interests
of third parties.” Warth v. Seldin, 422 U.S. 490, 499 (1975). Here, plaintiff’s allegations, such as they are, indicate
that his claim to relief rests upon Alexander’s legal rights or interests. That is, plaintiff is asserting that Alexander was
assessed debts for which he was not responsible. This is insufficient to demonstrate that plaintiff’s own legal rights
and interests are at issue. As such, if plaintiff was attempting to bring the claim on his own behalf, it would be subject
to dismissal for lack of subject matter jurisdiction. See Young America Corp. v. Affiliated Computer Services (ACS),
Inc., 424 F.3d 840, 843 (8th Cir. 2005).

                                                              3
   Case: 4:20-cv-01703-NAB Doc. #: 5 Filed: 04/01/21 Page: 4 of 4 PageID #: 30




Therefore, the Court will dismiss this case without prejudice to being refiled by an attorney

licensed to practice before the United States District Court for the Eastern District of Missouri.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 4) is DENIED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice to being

refiled by an attorney licensed to practice before the United States District Court for the Eastern

District of Missouri. A separate order of dismissal will be entered herewith.

       Dated this 1st of April, 2021.

                                                      _______________________________
                                                      HENRY EDWARD AUTREY
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
